DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2020, 01/21/2021, 02/09/2021, 06/28/2021, 07/09/2021, and 10/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jaglan (2017/0068114) in view of Schuhmacher et al. (6,531,221).

Regarding claim 1, Jaglan discloses a spectacle lens (Figure 1, 100, lens; at least [0038] teaches an optical lens can be an ophthalmic lens such as a spectacle lens), which comprises: a lens substrate (Figure 1, 106, substrate) comprising a blue light absorbable compound (at least [0053] teaches the substrate may be made of flint glass, which is known in the art to include a blue light absorbable compound), and a multilayer film (112, first multilayer dielectric coating, and 114, second multilayer dielectric coating) comprising a chromium layer (at least [0050, 0051]) wherein blue light cut rate is 21.0% or more (at least [0041-0042]), a dominant wavelength measured at an object side surface of the spectacle lens falls within a range of 500.0 to 550.0 nm (Figure 3, [0058] teach the reflectance measured at the front face (trace A), wherein the reflectance between 500 to 550 nm is less than 15%, thus considered to be a dominant transmitted wavelength), and a dominant wavelength measured at an eyeball side surface of the spectacle lens falls within a range of 500.0 to 550.0 nm (Figure 3, [0058] teach the reflectance measured at the rear face (trace B), wherein the reflectance between 500 to 550 nm is less than 2.5%, thus considered to be a dominant transmitted wavelength).
Jaglan fails to teach wherein the chromium layer has a film thickness of 1.0 to 10.0 nm. Jaglan and Schuhmacher are related because both teach a spectacle lens with a chromium layer.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jaglan to incorporate the teachings of Schuhmacher and provide the chromium layer to have a film thickness of 1 to 10 nm. Doing so would allow for improved blocking at the desired wavelength while retaining a thin and compact design.

Regarding claim 2, the modified Jaglan discloses the spectacle lens according to claim 1, wherein multilayer films are situated on an object side surface (112, first multilayer dielectric coating) and on an eyeball side surface of the lens substrate (114, second multilayer dielectric coating), and the multilayer film comprising a chromium layer is the multilayer film situated on the object side surface of the lens substrate (at least [0050, 0051]).

Regarding claim 3, the modified Jaglan discloses spectacles, which comprises the spectacle lenses according to claim 1 (Figure 1, 100, lens; at least [0038] teaches an optical lens can be an ophthalmic lens such as a spectacle lens, which Examiner notes would be provided on spectacles).

Regarding claim 4, the modified Jaglan discloses spectacles, which comprises the spectacle lenses according to claim 2 (Figure 1, 100, lens; at least [0038] teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872